*312OPINION OF THE COURT
Per Curiam.
Respondent, Stephen J. Schwartz, was admitted to the practice of law in New York by the Second Judicial Department on April 24, 1974 under the name Stephen Jay Schwartz. At all times relevant herein respondent has maintained an office for the practice of law within the First Judicial Department.
By affidavit dated December 16, 1994 respondent is seeking an order pursuant to Rules of this Court (22 NYCRR) § 603.11 permitting him to resign as a member of the Bar of the State of New York. Respondent states that his resignation is given freely, voluntarily, without coercion or duress, and that he is aware of the implications of submitting it.
The Disciplinary Committee received 13 complaints of professional misconduct against respondent, his partner, and their firm and is currently investigating these allegations. Respondent’s partner disappeared in September 1994 during this investigation. Respondent acknowledges that if charges were predicated upon the misconduct under investigation, he could not successfully defend against all of those charges on the merits. Respondent admits that with his knowledge and without his objection, his partner converted client funds to pay business expenses unrelated to his clients and caused the firm to improperly borrow money from clients. In addition, respondent and his partner both failed to repay the borrowed funds, failed to promptly notify certain clients of settlements, failed to pay certain clients promptly, and neglected legal matters which the firm was handling.
In view of the foregoing, respondent’s resignation is accepted by this Court and his name is stricken from the roll of attorneys.
Ellerin, J. P., Ross, Asch, Williams and Tom, JJ., concur.
Respondent’s resignation is accepted, effective immediately, as indicated.